Citation Nr: 1413316	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-11 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for right foot tendonitis.

2.  Entitlement to an initial disability rating in excess of 10 percent for left foot tendonitis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active service from February 1980 to February 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

The Board finds that additional development is required before a decision is rendered with regard to the issues on appeal.  

The Board notes that the Veteran was last provided a VA foot examination in January 2011.  At that time, the Veteran was noted to have symptoms of bilateral foot tendonitis including pain, swelling, stiffness, and lack of endurance.  In January 2012, the Veteran was provided a VA ankle examination.  At that time, the examiner reported that the Veteran did not exhibit symptoms of a foot disability.

Because of the inconsistencies in the two examination reports, the Board finds that the Veteran should be provided a new VA examination to accurately determine the current level of severity of all impairment resulting from his right and left foot tendonitis.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent treatment records not already of record in the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected right and left foot tendonitis.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

